Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Amendments and Remarks, filed 5/25/2021, with respect to Cao et al (US 10,878,270) have been fully considered and are persuasive.  The 35 USC 102 rejections has been withdrawn. 
	Applicant amended to clarify the unique order of the methodology and procedure of carrying out the claimed method, and the system, that is required to carry out the instant invention, thus overcome cited prior art.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1, 8 and 14, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following part of the claims:
“after the plurality of intermediate feature layers have been generated, for each intermediate feature layer, generating, by the processor, at least two text proposals using a region proposal network (RPN), the at least two text proposals comprising a portion of the intermediate feature layer that is predicted to contain text;
after the at least two text proposals have been generated, merging, by the processor, at least two of the text proposals with one another to form a patch of the image that is predicted to contain text;
after the patch has been formed, determining, by the processor, outer coordinates of the patch, the outer coordinates comprising at least leftmost, rightmost, topmost, and bottommost coordinates; and after the outer coordinates have been determined…”
The closest prior art found:
Cao et al (US 10,878,270) teaches identifies bounding regions of text within an image, and then generates multiple channel matrices representing predicted keypoints of the text within the bounding regions. The keypoints can be used to rectify the corresponding graphical content from the image including the text to improve the ability to perform optical character recognition and identify the text.
However, Cao et al (US 10,878,270) fail to teach the above cited part of the amended claims. Applicant amended to clarify the unique order of the methodology and procedure of carrying out the claimed method, and the system, that is required to carry out the instant invention, thus overcome cited prior art.
Claims 1-23 are allow and renumber as claims 1-23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663